Title: To Thomas Jefferson from Robert Smith, 17 June 1804
From: Smith, Robert
To: Jefferson, Thomas


          
            Dr Sir,
            Balt. June 17th: 1804
          
          Your favor of the 15th. I have had the satisfaction of receiving. Before I had left Washington I made all the necessary arrangements for the constructing of the gun-boats. The forms of the letters of instructions have been prepared for the building at Charleston Savanna, Norfolk, Baltimore, Pittsburgh Philadelphia, New York & Boston. We only wait for the drawings which Mr Fox is preparing according to an approved model. It is proposed to make a beginning at the above-mentioned places. Until the drawings be prepared contracts cannot be concluded; neither can any previous arrangements of importance be made. Will not the Boat at Washington with the Revenue Cutters answer our purposes for the present at Savanna & Charleston
          The requisite preliminary measures have been taken for the building of the Brigs authorised by the Act of the last Session.
          I have seen and with no small degree of astonishment the piece in Coleman’s paper. The arbitrary dominion which these Opposition-writers assume over facts publick & private may perhaps impose upon the Credulous of their own party; but beyond this small circle it can surely have no influence. We are to go on in our own course and in our own way, and if our Conduct shall require the approbation of the Republican part of our Country, we ought not to be disturbed for a moment by the observations of men whose regard or disregard is equally below our consideration.
          I am happy to find that Genl. Armstrong will accept the appointment to France.
          Be pleased to accept assurances of the high Esteem and very great respect with which I have the honor to be 
          Your Ob. Servt
          
            Rt Smith 
          
        